Remarks
Claims 1, 5, 9, 10, 19, 20, 23, and 24 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
On page 9 of the response dated 2/28/2022, Applicant states that “Claim 19 is amended to more clearly recite a system that comprises one or more processors arranged (e.g., programmed) to perform the claimed function.  The claims are directed to a new and useful machine arranged, or specifically programmed, to perform a process / algorithm.  The one or more processors, as mentioned in ‘RELATED HARDWARE’ of the description, may be CPU(s), MCU(s), etc., which are physical components.  Thus, amended claim 19, and hence claim 23, are now directed to statutory subject matter.”  Here, Applicant has disclaimed all processors that are not physical/hardware.  Therefore, the processors or claims 19 and 23 comprise solely physical processors.  

Allowable Subject Matter
Claims 1, 5, 9, 10, 19, 20, 23, and 24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432